Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 1 of 32 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION


   UNITED STATES SECURITIES                              )
   AND EXCHANGE COMMISSION,                              )
                                                         )
     Plaintiff,                                          )
                                                         )
         v.                                              )     No. 1:19-cv-4804
                                                         )
   BOBBY PEAVLER AND WILLIAM                             )
   ERIC MEEK,                                            )
                                                         )
     Defendants.                                         )
   _______________________________________               )

                                     COMPLAINT

         Plaintiff United States Securities and Exchange Commission (“SEC” or

  “Commission”) alleges:

         1.       In 2016 and 2017, Defendants Bobby Peavler (“Peavler”) and

  William Eric Meek (“Meek”) engaged in a fraud that enabled Celadon Group,

  Inc. (“Celadon”), an Indiana-based trucking company, to hide tens of millions

  of dollars in losses attributed to a significant decline in the value of its trucks.

  Meek, Celadon’s then-president and chief operating officer, and Peavler,

  Celadon’s then-chief financial officer, played an active role in the fraud. The

  fraud involved selling the trucks at inflated prices to cooperative third party

  truck dealers to mask Celadon’s overvaluation of the trucks. Celadon then filed

  false financial reports for public consumption with the SEC.
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 2 of 32 PageID #: 2




        2.       The fraud began when Celadon directed its then wholly-owned

  subsidiary, Quality Companies, LLC (“Quality”), to sell its idle trucks. Meek

  and Peavler had notice that Celadon listed these trucks on its books for values

  that were often tens of thousands of dollars above the price at which Quality

  could actually sell them. So had Quality sold any significant portion of these

  trucks on the open market, Celadon would have had to record losses on its

  financial statements, amounting to tens of millions of dollars.

        3.       Faced with this prospect, Quality arranged a series of deceptive

  transactions with two third parties. It sold more than 1,000 trucks to these

  parties at significantly inflated prices. In exchange, Quality bought different

  trucks from the same parties at similarly inflated prices. As Meek and Peavler

  knew, Quality’s financial information was consolidated into Celadon’s books

  and records. Celadon used this swap scheme to support the inflated values at

  which it had Quality’s trucks on its books. Celadon falsely reported on its public

  filings with the SEC that it had assets worth at least $20 million more than it

  actually did and consequently, reported higher income and earnings than it

  should have.

        4.       Meek directed Danny R. Williams (“Williams”), Quality’s then

  president, to engage in these swap transactions without taking losses. Meek,

  who was Williams’ supervisor at the time, also approved the swap transactions.

  He further encouraged Williams to do more such transactions.

        5.       Peavler and Williams negotiated the largest swap transaction. As



                                           2
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 3 of 32 PageID #: 3




  Celadon’s then-chief financial officer, Peavler also oversaw the improper

  accounting that falsely recorded the swaps as independent transactions and

  valued the trucks on Celadon’s books at the inflated amounts. This rendered

  inaccurate the financial information in Celadon’s public filings signed by

  Peavler.

         6.       Celadon, with Peavler’s and Meek’s knowledge, then fraudulently

  transferred the new batch of trucks to an off-book entity at the inflated values.

         7.       When Celadon’s outside auditor scrutinized the transactions,

  Meek and Peavler repeatedly lied to hide the fraud. Defendants falsely

  portrayed the truck swap transactions to Celadon’s audit committee and its

  outside auditor as unlinked purchases and sales at market values. Meek and

  Peavler knew that they needed to tell such lies in order for Celadon to avoid

  reporting tens of millions of dollars in losses.

         8.       Meek and Peavler also concealed from Celadon’s outside auditor a

  contract governing the largest swap transaction even though Celadon’s outside

  auditor had explicitly requested all documents related to the deals. Peavler also

  hid from the outside auditor his involvement in negotiating that swap

  transaction. Meek hid his involvement in directing and approving various swap

  transactions.

         9.       The SEC brings this civil law enforcement action to hold Meek

  and Peavler accountable for their wrongdoing.




                                            3
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 4 of 32 PageID #: 4




                             JURISDICTION AND VENUE

        10.     The Commission brings this action pursuant to Section 21 of the

  Exchange Act [15 U.S.C. § 78u].

         11.     This Court has jurisdiction over this action pursuant to Section

  27 of the Exchange Act [15 U.S.C. § 78aa].

         12.     Venue is proper in this Court pursuant to Section 27 of the

  Exchange Act [15 U.S.C. § 78aa]. Acts, practices and courses of business

  constituting violations alleged herein have occurred within the jurisdiction of

  the United States District Court for the Southern District of Indiana and

  elsewhere. Further, Defendants live in the Southern District of Indiana.

        13.     Defendants directly and indirectly made use of the means and

  instrumentalities of interstate commerce and of the mails in connection with the

  acts, practices, and courses of business alleged herein.

                                   DEFENDANT

        14.     Defendant William Eric Meek, age 39, is a resident of New

  Palestine, Indiana. During the relevant period, he was Celadon’s president and

  chief operating officer. He resigned from Celadon in April 2017.

        15.     Defendant Bobby Peavler, age 40, is a resident of Pendleton,

  Indiana. During the relevant period, he was Celadon’s chief financial officer.

  He resigned from that position in October 2017, and from the company in

  March 2018.




                                           4
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 5 of 32 PageID #: 5




                                 OTHER PARTIES

        16.    Celadon is a Delaware corporation with its principal place of

  business and headquarters in Indianapolis, Indiana. During the relevant period,

  Celadon’s common stock was registered with the SEC and traded on the New

  York Stock Exchange, which has since delisted Celadon’s common stock.

  Celadon’s common stock now trades on the OTC Pink Marketplace.

        17.    Quality, an Indiana limited liability company, formerly Quality

  Equipment Leasing, LLC, was a wholly-owned subsidiary of Celadon during

  the relevant period.

        18.    19th Capital Group, LLC (“19th Capital”), a Delaware limited

  liability company, was a joint venture between Celadon and another entity

  (“co-venturer”) during the relevant period.

                                       FACTS

        19.    In 2016, Celadon described itself as one of North America’s largest

  truckload freight transportation providers. It offered its customers point-to-point

  shipping within the United States, between the United States and Mexico, and

  between the United States and Canada. Celadon provided most of these

  transportation services through its own fleet of trucks. In 2016 it owned more

  than 1500 tractor trucks – the front of a “tractor trailer” containing the engine.

  (In this complaint, tractor trucks are referred to simply as “trucks.”)

        20.    In approximately 2007, Celadon formed a subsidiary, Quality,

  which sold and leased trucks that Celadon was no longer using in its operations



                                           5
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 6 of 32 PageID #: 6




  to independent truck operators.

         21.    In 2016, at Celadon’s direction, Quality sought to dispose of idle

  trucks worth tens of millions of dollars. At the time, the net book values

  reported on Celadon’s financials for many of these trucks—the original

  purchase prices less depreciation—were well above what Quality could actually

  command for the trucks on the open market.

         22.    Celadon was required under generally accepted accounting

  principles to value Quality’s trucks classified as held for sale assets on its

  financial statements at their current market value. To avoid doing so, Quality

  orchestrated a series of swap transactions at inflated prices.

                                   The Truck Swaps

         23.    Here’s how the swap transactions worked: Quality found a truck

  dealer (“Party A”) to buy hundreds of Quality’s used trucks at higher than

  market prices. Indeed, in some cases Quality sold the trucks for more than the

  already inflated book values.

         24.    Party A was willing to buy Quality’s trucks at inflated prices only

  if Quality returned the favor by buying Party A’s trucks at inflated prices.

         25.    Quality and Party A engaged in four such swap deals between

  June and October of 2016. All told, Quality sold more than 900 trucks to Party

  A and purchased more than 600 trucks from Party A. Party A calculated that it

  paid Quality at least $30 million more than Quality’s trucks were worth.

  Further, by selling several of its trucks for more than their net book values,



                                            6
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 7 of 32 PageID #: 7




  Celadon managed to fabricate an approximately $1 million gain from the

  transactions.

         26.       In various cases, the value that Celadon was carrying on its

  accounting records for a truck was more than double what Quality could have

  actually commanded for the truck in the open market. Quality thus sold many

  of its trucks to Party A for prices substantially in excess of their fair value.

         27.       The price Quality paid Party A for the newer trucks was similarly

  inflated – in certain instances by about triple their fair value. Indeed, in several

  instances Party A purchased trucks with the express purpose of selling them to

  Quality. Critically, Party A paid a third of what it then charged Quality for

  these trucks.

         28.       Meek and Peavler knew that the deals were swap transactions—

  not independent purchases. Peavler helped negotiate, and Meek helped execute,

  the last and largest swap transaction with Party A.

         29.      In a draft contract to memorialize the last and largest swap deal,

  the parties freely acknowledged that Quality’s truck sales to Party A, on the one

  hand, and Party A’s truck sales to Quality, were “subject to and dependent

  upon one another.”

         30.      Peavler reviewed the draft contract. He did not like that it “linked”

  Quality’s sale of trucks to Party A, on the one hand, with Party A’s sale of

  trucks to Quality. Based on Peavler’s concern, the contract was revised to

  eliminate any reference to the linked nature of the purchases. But both sides



                                             7
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 8 of 32 PageID #: 8




  knew each purchase remained contingent on the other.

         31.    Meek executed the final version of the contract on behalf of

  Celadon as guarantor. At the time, he knew that Party A’s purchase of

  Quality’s trucks was contingent on Quality’s purchase of Party A’s trucks.

         32.    Between August 2016 and February 2017, Quality facilitated

  similar transactions with another counterparty, known in this complaint as

  “Party B.” In these deals, Quality and Party B swapped more than 300 trucks at

  inflated prices.

         33.    Meek and Peavler knew that Celadon had trucks on its books at

  inflated values. Defendants were on notice that Celadon’s net book values for

  Quality’s trucks exceeded the market values in many cases because they

  regularly reviewed the trucks’ net book values and market values. Meek also

  monitored pricing in the used truck market.

         34.    Moreover, Williams told Meek that Celadon had Quality trucks

  on its books for above their market values on multiple occasions. When Meek

  directed Williams in an email in June 2016 to sell more than $70 million of

  inactive assets, Williams replied: “We aren’t in the money on hardly any of the

  $70M, so we are going to have to lease through it unless we can handle losses?”

  Nonetheless, Meek thereafter directed Williams to engage in as many swap

  transactions as he could and not to take any losses. In September 2016,

  Williams wrote to Meek in an email: “We aren’t having much luck selling the

  2015s outright as there are 2015s on the market at $60k and we are at $100k.”



                                          8
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 9 of 32 PageID #: 9




  Meek replied in part: “Obviously it is a pretty down market now.”

        35.      Meek and Peavler knew that Quality and Party A sold the trucks

  at inflated prices in the swap transactions. Furthermore, they were on notice

  that Quality could not sell hundreds of its used trucks at market prices without

  taking a loss. Defendants also were aware that Celadon put the trucks

  purchased from Party A on its books at the inflated purchase prices. Peavler

  oversaw the improper accounting for the swap transactions.

        36.    By failing to recognize at least $20 million in impairment charges

  on its trucks, Celadon materially overstated the value of its assets and, by

  extension, materially overstated its income before income taxes, net income and

  earnings per share in the following public filings, all of which Peavler signed:

  (a) its Form 8-K announcing its fourth quarter and fiscal year earnings filed on

  September 2, 2016; (b) its fiscal year 2016 Form 10-K filed on September 13,

  2016; (c) its Form 8-K announcing its first quarter earnings filed on November

  3, 2016; (d) its Form 10-Q filed on November 9, 2016; (e) its Form 8-K

  announcing its second quarter earnings filed on February 2, 2017; and (f) its

  Form 10-Q filed on February 10, 2017.

        37.    Celadon’s failure to recognize the impairment charges resulted in

  the company overstating its income before income taxes by at least 149% in its

  Form 10-K filed on September 13, 2016.

                              Straddling the Quarters

        38.    Beginning in March 2016, Celadon’s financial condition was



                                           9
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 10 of 32 PageID #: 10




   precarious. The company had an agreement with its creditors that limited the

   amount of debt it could carry as a ratio of its earnings before income taxes,

   depreciation, amortization, and rent/restructuring costs. Celadon had to certify

   this ratio at the end of each quarter. In September 2016 Celadon was

   dangerously close to breaching such debt covenant. Meek and Peavler were

   aware of this reality.

          39.    In order for Celadon to stay below the ratio in its debt covenant at

   the end of the quarter, Celadon persuaded Party A to pay for the trucks Party A

   was purchasing in the last and largest swap before September 30, 2016, but to

   allow Quality to wait until October, when the new quarter began, to make the

   majority of its payment.

          40.    Pursuant to the parties’ written contract, Quality agreed to make

   an initial payment of $5.975 million on September 29, 2016 for the trucks it was

   purchasing from Party A. As Meek and Peavler were aware, Party A

   represented that it would only send its $30.47 million wire to purchase Quality’s

   trucks after Party A had confirmed receipt of Quality’s initial payment. Meek

   directed that Quality’s initial $5.975 million payment be wired to Party A “first

   thing” on September 29, 2016 to ensure that Celadon received Party’s A’s

   payment before the end of the quarter. After the parties exchanged wires on

   September 29, 2016, Peavler immediately earmarked Party A’s payment of

   $30.47 million to pay down Celadon’s debt before the end of the quarter.

   Pursuant to the contract, Quality made the remaining approximately $27.9



                                           10
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 11 of 32 PageID #: 11




   million payment to Party A on October 3, 2016.

          41.    As Meek and Peavler knew, that sleight-of-hand effectively gave

   Celadon a secret short-term $25 million loan to increase its cash at the end of a

   reporting period. Of course, all of that cash was spoken for, since Quality was

   required to repay it to Party A in a matter of days and Celadon had guaranteed

   that payment. But that short time-lag enabled Celadon to misrepresent its

   financial condition to the investing public in its Form 10-Q filed on November

   9, 2016 by not disclosing the $27.9 million purchase obligation to Party A and

   by reporting that Celadon was in compliance with its debt covenant. Peavler

   signed that filing.

          42.    Peavler also signed a management representation letter, dated

   November 9, 2016, to Celadon’s outside auditor, in which he made a number of

   false representations by not disclosing the $27.9 million obligation to Party A.

   In the letter, Peavler confirmed that Celadon management had made available

   all significant contracts, and had disclosed any unusual transactions and any

   large sales with unusual payment terms. The letter also represented that

   Celadon’s financial statements did not omit any material transactions and that

   management had not made any commitments as of September 30, 2016 that

   needed to be disclosed on the Form 10-Q other than those identified in an

   attachment to the letter. The attachment to the letter did not identify the

   obligation to Party A even though Celadon’s purchase commitment to Party A

   was larger than any listed obligation.



                                            11
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 12 of 32 PageID #: 12




                                  The Joint Venture

         43.    The initial batch of problematic trucks was off Celadon’s books.

   But the company now had a new problem: A new batch of trucks for which it

   had overpaid.

         44.    Enter 19th Capital. 19th Capital was a joint venture between

   Celadon and a co-venturer. Pursuant to that entity’s formation documentation,

   in return for an ownership interest in the concern, Celadon agreed to transfer

   money and equipment to 19th Capital. To meet this obligation, Celadon

   contributed many of the trucks it had recently acquired in the truck deals with

   Party A and Party B.

         45.    Meek and Peavler knew that Celadon contributed the swapped

   trucks to the new joint venture at the inflated prices. By doing so, Celadon

   avoided recognizing impairment charges.

         46.    As a result of contributing the trucks at the inflated values,

   Celadon materially misstated the value of its purported $100 million investment

   in 19th Capital in its 8-K announcing the joint venture filed on January 6, 2017,

   and in its 10-Q filed on February 10, 2017. Peavler signed both filings.

                                    The Cover-Up

         47.    On December 8, 2016, a business publication published an article

   in which it alleged a swap of approximately 1,000 trucks between Quality and

   Party A. The article reported that Celadon did not properly account for the

   swaps in its financial statements.



                                           12
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 13 of 32 PageID #: 13




         48.    Shortly thereafter, Celadon’s controller sent Peavler an email and

   spreadsheet that listed the trucks on Celadon’s books. The controller expressed

   concern that the high prices Quality had paid for many of the trucks, mostly to

   Party A, would be “hard to argue for.”

         49.    In response to the article, Celadon’s outside auditor began

   questioning Quality’s transactions with Party A. In particular, the auditor

   sought to determine whether Party A’s and Quality’s purchases were linked and

   requested all documents relating to the purchases and sales to Party A including

   any agreements. Celadon executives denied that the purchases were linked and

   said that there were no agreements governing the transactions. At the auditor’s

   request, Peavler and Celadon’s former chief executive officer signed a

   representation letter on February 9, 2017 that included the following

   misrepresentation: “The [Party A] sales and purchases transactions were

   conducted at arm’s length and the prices at which the Company bought and

   sold vehicles reflect fair market values at the time of the transactions. Each

   transaction was discreet [sic] in nature and none were interdependent. There are

   no undisclosed side agreements related to these transactions.” Peavler knew this

   was not true when he signed the representation letter. Celadon’s auditor relied

   on the representations in the letter in performing its audit work related to

   Celadon’s Form 10-Q filed on February 10, 2017.

         50.    Celadon’s controller was the primary point of contact with

   representatives of Celadon’s auditor looking into the purchases with Party A



                                            13
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 14 of 32 PageID #: 14




   but the controller relied in part on information from Peavler and Williams

   initially to explain the transactions. The written communications the controller

   provided to the auditor in January 2017 and February 2017 contained a number

   of false statements including that Quality’s sales to Party A were at fair market

   values and not linked to Party A’s purchases.

          51.     On March 14, 2017, the controller emailed a draft memorandum

   to Peavler to review before the controller sent it to the auditor the following

   day. The memorandum falsely stated that: “[a]t no time did Quality and [Party

   A] agree, explicitly or implicitly, to over pay the other party for their assets in

   return for selling assets at an overvalued price.” The memorandum also falsely

   stated that there were no oral or written agreements linking the transactions and

   that Quality did not purposefully sell the trucks to Party A above their fair

   market values. The memorandum retained these false statements when the

   controller sent it to Celadon’s outside auditor on March 15, 2017.

          52.     On March 20, 2017, the controller sent Peavler a revised version

   of the memorandum that included the same misstatements but added the false

   justification—proposed by Peavler—that Quality paid more for the trucks

   because the vehicles were local.

          53.    In March 2017, after Celadon’s outside auditor continued to

   question the high prices paid in the transactions with Party A, the controller

   sought Meek’s assistance to persuade Celadon’s outside auditor that the prices

   were justified. On March 23, 2017, the controller sent an email to Meek and



                                            14
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 15 of 32 PageID #: 15




   Williams and copied Peavler and wrote that it would be helpful if they would

   review the attached description of the negotiation process with Party A that the

   controller had written “based on our discussions” and asked them to “add/edit

   in your own words additional color on the specific transactions . . . .” The

   description contained material inaccuracies about the truck transactions,

   including that the parties independently determined the truck values and that

   the transactions were not linked. It also asserted that “[a]t no time did Quality

   and [Party A] agree, explicitly or implicitly, to over pay the other party for their

   assets in return for selling assets at an overvalued price.” Despite Meek’s

   knowledge that these representations were false, Meek wrote to Peavler that he

   read the revised memorandum and that it looked “pretty good.” Meek also

   wrote that he would follow up if he “thought of anything to enhance [it].”

         54.    Celadon’s board of directors and representatives of Celadon’s

   outside auditor agreed that Celadon’s executive team including Meek and

   Peavler would give a presentation to further explain the transactions with Party

   A and Party B. On March 30, 2017, Quality’s then chief financial officer sent an

   outline of the presentation to Peavler, Meek and other Celadon executives and

   asked them “if there is any information [in the outline] you’d like to remove,

   add, or change.” The outline made the false assertion that the “[e]quipment and

   pricing was evaluated independently by either party” in the transactions with

   Party A. Peavler replied by email in part that the outline “looks really good”

   and asked to meet to go over his comments and questions.



                                            15
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 16 of 32 PageID #: 16




         55.    On March 31, 2017, Quality’s then chief financial officer sent a

   revised outline for the presentation to Peavler, Meek and others and asked them

   if they had any questions, comments or changes. The revised outline again

   falsely stated that in the transactions with Party A, the “[e]quipment and

   pricing was evaluated independently by either party.” A few days later, they

   received a draft of the PowerPoint presentation to be given to Celadon’s outside

   auditor which included a slide with the same misstatement.

         56.    On April 5, 2017, Meek and Peavler and other Celadon executives

   participated in the planned presentation to Celadon’s board of directors and

   representatives of Celadon’s outside auditor at Celadon’s headquarters.

   Quality’s then chief financial officer led the presentation but Meek provided

   much of the commentary. As part of the presentation, Celadon executives

   showed the slide that falsely stated that “[e]quipment and pricing was evaluated

   independently by either party” in the transactions with Party A.

         57.    During the meeting, Celadon’s outside auditor representatives

   specifically asked again for any agreements related to the transactions. Neither

   Meek nor Peavler disclosed the existence of the written agreement governing

   the largest swap transaction. Instead, Defendants falsely conveyed to the

   outside auditor that they were unaware of any agreements related to the

   transactions. Celadon’s outside auditor representatives also asked whether

   Quality intentionally scheduled any of the sales before the end of a quarter.

   None of the Celadon executives revealed that they intentionally sold trucks to



                                          16
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 17 of 32 PageID #: 17




   Party A just before the end of a quarter as part of the largest swap deal to allow

   Celadon to meet its debt covenant.

          58.    When representatives from Celadon’s outside auditor asked

   whether any Celadon executives reviewed or approved the deals with Party A,

   Peavler hid his involvement in negotiating the largest swap deal; and Meek hid

   his involvement in approving the swap deals. The Celadon executives at the

   meeting continued to falsely represent to Celadon’s auditor representatives that

   the prices in the transactions with Party A were not inflated.

          59.    On April 15, 2017, Peavler sent by email another memorandum to

   Celadon’s outside auditor. In referring to the transactions with Party A, the

   memorandum from Quality’s management falsely stated that “[t]he equipment

   and pricing was determined and evaluated independently by each party for all

   transactions.” The memorandum made the same false claim regarding the

   transactions with Party B. Peavler also attached to the email a copy of the

   presentation from the April 5, 2017 meeting that included the false statement

   that the pricing in the transactions with Party A was evaluated independently.

          60.    On April 18, 2017, Celadon’s controller emailed a draft of another

   memorandum intended for Celadon’s outside auditor to Peavler and the head

   of Celadon’s audit committee, who forwarded it to Meek the next day. The

   memorandum repeated the lie that “[a]t no time did Quality and [Party A]

   agree, explicitly or implicitly, to over pay the other party for their assets in

   return for selling assets at an overvalued price.” It also falsely stated that the



                                             17
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 18 of 32 PageID #: 18




   equipment was sold and purchased at fair market value in the transactions with

   Party A and that “none of the equipment values of the purchases and sales were

   linked to one another . . . .” Further, the memorandum stated that “[b]oth

   parties independently evaluated equipment for fair values and transacted each

   as independent sales and purchases . . . .” The controller sent the memorandum

   to Celadon’s outside auditor by email on April 20, 2017 with the lies retained.

   The same email attached another memorandum that retained the false

   justification provided by Peavler that because the trucks were local, Quality was

   willing to pay a higher price for them.

         61.      Peavler encouraged Williams to delete emails in order to conceal

   the scheme from Celadons’s auditor.

         62.    On April 25, 2017, Celadon’s outside auditor withdrew its

   previously issued reports on Celadon’s financial statements for the fiscal year

   ending June 30, 2016, and for the first two fiscal quarters of 2017 because

   Celadon failed to provide support for the prices it paid in Quality’s transactions

   with Party A and Party B. Celadon subsequently announced its intention to

   restate those financial statements. To date, it has not done so.




                                             18
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 19 of 32 PageID #: 19




                                      COUNT I

         FRAUDULENT MISREPRESENTATIONS AND OMISSIONS
                           (In Violation of Section 10(b)
                       and Rule 10b-5(b) of the Exchange Act)
                                       (Peavler)

         63.     Paragraphs 1 through 62 are realleged and incorporated by

   reference.

         64.     By virtue of the conduct alleged herein, Peavler violated Section

   10(b) of the Exchange Act and Rule 10b-5(b) by making several material

   misstatements and omissions of material fact that made Celadon’s quarterly

   and periodic reports for the periods ending between June 2016 and December

   2016 misleading. As a signatory of these SEC filings, Peavler was a maker of

   the misstatements and omissions contained therein.

         65.     In connection with the purchase and sale of securities, by the use

   of the means and instrumentalities of interstate commerce and by the use of the

   mails, Peavler directly and indirectly made untrue statements of material fact

   and omitted to state material facts necessary in order to make the statements

   made, in light of the circumstances under which they were made, not

   misleading.

         66.     Celadon’s misstatements were material because investors would

   have considered significant overstatement of Celadon’s income before income

   taxes, net income, and earnings per share and investment in a joint venture and




                                           19
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 20 of 32 PageID #: 20




   Celadon’s compliance with its debt covenant to be important in their decision

   to invest.

          67.   In the course of engaging in the conduct described herein, Peavler

   acted knowingly or with a reckless disregard for the truth.

          68.   By reason of the foregoing, Peavler violated, and unless enjoined

   will likely again violate, Section 10(b) of the Exchange Act [15 U.S.C. §78j(b)]

   and Rule l0b-5 [17 C.F.R. § 240.10b-5] thereunder.

                                        COUNT II

                             FRAUDULENT SCHEME

                          (In Violation of Section 10(b)
                  and Rules 10b-5(a) and (c) of the Exchange Act)

                                  (Meek and Peavler)

          69.   Paragraphs 1 through 62 are realleged and incorporated by

   reference.

          70.   By virtue of the conduct alleged herein, Meek and Peavler, directly

   or indirectly, singly or in concert with others, by use of the means or

   instrumentalities of interstate commerce, or by the use of the mails, or of the

   facilities of a national securities exchange, in connection with the purchase or

   sale of securities, knowingly or recklessly, have employed devices, schemes and

   artifices to defraud; and have engaged in acts, practices and courses of business

   which operated or would have operated as a fraud or deceit upon purchasers of

   securities and upon other persons.



                                           20
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 21 of 32 PageID #: 21




         71.    Among other misconduct, Meek directed and approved Quality’s

   purchase and sale of trucks at inflated prices between June 2016 and October

   2016 in an effort to avoid taking impairment charges and to present a false

   depiction of Celadon’s financial condition. Meek also signed a guarantee to

   facilitate the largest of the swap transactions—a guarantee that enabled Celadon

   to meet its debt covenant. Meek furthered the scheme by not disclosing the

   existence of the contract to Celadon’s auditor. He also lied to Celadon’s

   auditor, misrepresenting that the purchases between the parties were not linked,

   and that the trucks were sold at arm’s-length values.

         72.    Peavler negotiated the largest swap transaction, in which Quality

   sold trucks at inflated prices and purchased trucks at similarly inflated prices. In

   furtherance of the fraud, he directed the deletion of material terms from the

   contract governing that swap to conceal the linkage between the parties’ truck

   sales. He also deliberately hid that contract from the auditor, as well as relevant

   emails and other information about the underlying transactions. Further, he

   misrepresented to Celadon’s outside auditor both that the purchases between

   the parties were not linked, and that the trucks were sold at arm’s-length values.

         73.    In engaging in the conduct described herein, Meek and Peavler

   acted knowingly or with a reckless disregard for the truth.

         74.    By reason of the foregoing, Meek and Peavler violated, and unless

   enjoined will likely again violate, Section 10(b) of the Exchange Act [15 U.S.C.

   § 78j(b)] and Rule l0b-5(a) and (c) [17 C.F.R. § 240.10b-5(a), (c)] thereunder.



                                            21
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 22 of 32 PageID #: 22




                                        COUNT III

                        AIDING AND ABETTING FRAUD

                    (In Violation of Section 10(b) and Rule 10b-5
                       and Section 20(e) of the Exchange Act)

                                 (Meek and Peavler)

         75.    Paragraphs 1 through 74 are realleged and incorporated by

   reference.

         76.    By virtue of the conduct alleged herein, Celadon, Peavler and

   Williams committed primary violations of Section 10(b) of the Exchange Act

   and Rules 10b-5(a) and (c) by knowingly or recklessly, employing devices,

   schemes and artifices to defraud; and engaging in acts, practices and courses of

   business which operated or would have operated as a fraud or deceit upon

   purchasers of securities and upon other persons, by engaging in a series of truck

   transactions at inflated prices and lying to Celadon’s outside auditor about the

   linked nature of the transactions.

         77.    By virtue of the conduct alleged herein, Celadon and Peavler

   committed primary violations of Section 10(b) of the Exchange Act and Rule

   10b-5(b) by directly and indirectly making untrue statements of material fact

   and omitting to state material facts necessary in order to make the statements

   made, in light of the circumstances under which they were made, not

   misleading in Celadon’s quarterly and periodic reports for the periods ending

   between June 2016 and December 2016.




                                           22
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 23 of 32 PageID #: 23




         78.    Among other misconduct, Meek knowingly enabled Celadon’s,

   Peavler’s and Williams’ fraud by directing and approving the truck swaps at

   inflated prices, executing the guarantee that related to the largest swap

   transaction that enabled Celadon to meet its debt covenant, and concealing the

   contract as well as the linked nature of the purchases and sales from Celadon’s

   auditor. These actions enabled the company to avoid recording impairment

   charges and to overstate its financial health in its public filings. Unless enjoined,

   Meek will likely again aid and abet violations of these provisions.

         79.    Among other misconduct, Peavler knowingly enabled Celadon’s

   fraud by negotiating the largest swap transaction, overseeing the improper

   accounting that falsely recorded the swaps as independent transactions and

   valued the trucks on Celadon’s books at the inflated amounts, signing the public

   filings and signing the representation letters that included false information

   and/or omitted key information. These actions enabled the company to avoid

   recording impairment charges and to overstate its financial health in its public

   filings. Unless enjoined, Peavler will likely again aid and abet violations of

   these provisions.

         80.      By reason of the foregoing and pursuant to Section 20(e) of the

   Exchange Act [15 U.S.C. § 78t(e)], Meek aided and abetted, and is therefore

   liable for, the primary violations committed by Celadon, Williams and Peavler

   of Section 10(b) of the Exchange Act [15 U.S.C. §78j(b)] and Rule l0b-5

   thereunder [17 C.F.R. § 240.10b-5], because Meek knowingly or recklessly



                                            23
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 24 of 32 PageID #: 24




   provided substantial assistance to Celadon’s, Peavler’s and Williams’ violations

   of these provisions. Pursuant to Section 20(e) of the Exchange Act [15 U.S.C. §

   78t(e)], Peavler aided and abetted, and is therefore liable for, the primary

   violations committed by Celadon of Section 10(b) of the Exchange Act [15

   U.S.C. §78j(b)] and Rule l0b-5 thereunder [17 C.F.R. § 240.10b-5], because

   Peavler knowingly or recklessly provided substantial assistance to Celadon’s

   violations of these provisions.

                                      COUNT IV

                                CONTROL PERSON

                 (In Violation of Section 20(a) of the Exchange Act)

                                        (Meek)

         81.    Paragraphs 1 through 62 and 69 through 74 are realleged and

   incorporated by reference as though fully set forth herein.

         82.    By virtue of the conduct alleged herein, Williams violated Section

   10(b) of the Exchange Act and Rules 10b-5(a) and (c) thereunder [17 C.F.R. §

   240.10b-5(a) and (c)].

         83.    Through his position and responsibilities, Meek exercised general

   control over Williams.

         84.    Through his position and responsibilities, Meek possessed the

   power or ability to control the specific transactions and activities upon which

   Williams’ violations of Section 10(b) of the Exchange Act and Rule 10b-5




                                           24
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 25 of 32 PageID #: 25




   thereunder are based.

         85.     Meek knowingly or recklessly, directly or indirectly, induced

   Williams’ acts constituting violations of Section 10(b) of the Exchange Act and

   Rule 10b-5 thereunder.

         86.     Pursuant to Section 20(a) of the Exchange Act, [15 U.S.C.

   §78t(a)], Meek is liable for Williams’ violations.


                                      COUNT V

                         AIDING AND ABETTING
                    CELADON’S REPORTING VIOLATIONS

                (In Violation of Section 20(e), 13(a) and Rules 12b-20,
                    13a-1, 13a-11, and 13a-13 of the Exchange Act)

                                  (Meek and Peavler)

         87.      Paragraphs 1 through 62 are realleged and incorporated by

   reference.

         88.      Celadon violated Section 13(a) of the Exchange Act and

   Exchange Act Rules 13a-1,13a-11, and 13a-13 by inaccurately reporting its

   income before income taxes, net income and earnings per share in its Form 10-

   K on September 13, 2016; its Form 10-Q filed on November 9, 2016; and its

   Form 10-Q filed on February 10, 2017.

         89.      As alleged above, the inaccuracies concerned: (a) Celadon

   fraudulently selling and buying overpriced trucks; (b) Celadon not recording the

   trucks at their fair values; and (c) Celadon failing to take impairment charges.



                                           25
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 26 of 32 PageID #: 26




   Additionally, Celadon misstated the value of its investment in 19th Capital. This

   misconduct caused Celadon to misstate its key financial metrics by significant

   amounts for the impacted periods.

         90.     Additionally, Celadon violated Section 13(a) of the Exchange

   Act and Rule 12b-20 by omitting Celadon’s $27.9 million purchase obligation

   from its Form 10-Q filed on November 9, 2016.

         91.     By virtue of the conduct alleged herein, Meek and Peavler aided

   and abetted Celadon’s reporting violations because they knew about Celadon’s

   failure to take impairment charges, its outstanding purchase obligation in

   September of 2016, and that Celadon contributed trucks to 19th Capital at

   inflated prices. Meek and Peavler recognized, or were reckless in not

   recognizing, that these actions would result in inaccuracies in Celadon’s

   financial statements. By hiding the fact that the parties’ truck purchases were

   intrinsically linked and by negotiating, approving and executing the largest

   swap transaction, Meek and Peavler substantially assisted Celadon’s violations

   of Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)], and Rules 12b-20,

   13a-1, 13a-11, and 13a-13 [17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and

   240.13a-13] thereunder.

         92.     By reason of the foregoing, Peavler and Meek aided and abetted

   the violations described above and, pursuant to Section 20(e) of the Exchange

   Act [15 U.S.C. § 78t(e)], Defendants are liable for such violations.




                                           26
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 27 of 32 PageID #: 27




                                       COUNT VI

                     AIDING AND ABETTING CELADON’S
                       RECORD-KEEPING VIOLATIONS
        (In Violation of Sections 20(e) and 13(b)(2)(A) of the Exchange Act)
                                  (Meek and Peavler)

          93.     Paragraphs 1 through 62 are realleged and incorporated by

   reference.

          94.     Section 13(b)(2)(A) of the Exchange Act [15 U.S.C. §

   78m(b)(2)(A)] requires issuers registered with the Commission to make and

   keep accurate books, records and accounts that fairly reflect the transactions

   and dispositions of the assets of the issuer.

          95.     Celadon violated Section 13(b)(2)(A) because its records

   repeatedly reflected inaccurate transactions and dispositions of assets as a result

   of the swap transactions.

          96.     As set forth above, Peavler knowingly or recklessly provided

   substantial assistance to Celadon by knowingly or recklessly effectuating an

   improper truck swap at the inflated prices and by overseeing the improper

   accounting thereof, as set forth above.

          97.     As set forth above, Meek knowingly or recklessly provided

   substantial assistance to Celadon by knowingly or recklessly directing and

   approving the improper truck transactions at inflated prices as set forth above.

          98.     By reason of the foregoing, Peavler and Meek aided and abetted




                                             27
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 28 of 32 PageID #: 28




   the violations described above and pursuant to Section 20(e) of the Exchange

   Act [15 U.S.C. § 78t(e)], are liable for such violations.

                                      COUNT VII

                   FALSE STATEMENTS TO ACCOUNTANTS

                  (In Violation of Rule 13b2-2 of the Exchange Act)

                                  (Meek and Peavler)
         99.      Paragraphs 1 through 62 are realleged and incorporated by

   reference.

         100.     Rule 13b2-2 under the Exchange Act prohibits directors and

   officers from directly or indirectly making or causing to be made materially

   false or misleading statements or omitting to state, or caused others to omit to

   state, material facts necessary to make statements made not misleading to

   accountants in connection with their audit, review, examination or preparation

   of financial statements or filings with the Commission.

         101.     Meek falsely asserted to Celadon’s outside auditor that the

   transactions with Party A were independently negotiated transactions at arm’s-

   length prices and provided inaccurate information to Celadon’s controller. He

   also failed to disclose to Celadon’s outside auditor the existence of the contract

   governing the largest swap deal and his role in reviewing the other swap deals.

         102.     Peavler provided false management representation letters to

   Celadon’s outside auditor. He also falsely asserted to Celadon’s outside auditor




                                            28
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 29 of 32 PageID #: 29




   that the transactions with Party A were independently negotiated transactions

   at arm’s-length prices and provided inaccurate information to Celadon’s

   controller. He also failed to disclose to Celadon’s outside auditor the existence

   of the contract governing the largest swap deal and his role in negotiating that

   deal.

           103.   By reason of the foregoing, Meek and Peavler violated Exchange

   Act Rule 13b2-2 [17 C.F.R. § 240.13b2-2].

                                     COUNT VIII

                          CERTIFICATION VIOLATIONS

                  (In Violation of Rule 13a-14 of the Exchange Act)

                                        (Peavler)
           104.   Paragraphs 1 through 62 are realleged and incorporated by

   reference as though fully set forth herein.

           105.   By virtue of the conduct alleged herein, Peavler violated Rule

   13a-14 of the Exchange Act by signing the certifications for Celadon’s public

   filings, including its fiscal year 2016 Form 10-K filed on September 13, 2016; its

   Form 10-Q filed on November 9, 2016; and its Form 10-Q filed on February 10,

   2017, notwithstanding his knowledge that they each misstated Celadon’s assets,

   net income and income per share because they failed to reflect necessary

   impairment charges. Further, the Form 10-Q filed on November 9, 2016 did

   not disclose Celadon’s $27.9 million purchase obligation, and the Form 10-Q




                                           29
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 30 of 32 PageID #: 30




   filed on February 10, 2017 overstated the value of Celadon’s investment in 19th

   Capital.

         106.     By reason of the foregoing, Peavler violated Exchange Act Rule

   13a-14 [17 C.F.R. § 240.13a-14].

                                RELIEF REQUESTED

         WHEREFORE, the Commission respectfully requests that this Court:

                                           I.

         Issue findings of fact and conclusions of law that Defendants Bobby

   Peavler and William Eric Meek committed the violations charged and alleged

   herein.

                                           II.

         Enter an Order of Permanent Injunction restraining and enjoining

   Defendant William Eric Meek, his officers, agents, servants, employees,

   attorneys and those persons in active concert or participation with him who

   receive actual notice of the Order, by personal service or otherwise, and each of

   them from, directly or indirectly, engaging in the transactions, acts, practices or

   courses of business described above, or in conduct of similar purport and object,

   in violation of Section 10(b), Section 13(a), Section 13(b)(2)(A), and Section

   20(a) and Section 20(e) of the Exchange Act [15 U.S.C. §§ 78t(a), 78j, 78m(a),

   78m(b)(2)(A), 78t(e)] and Rules 10b-5, 12b-20, 13a-1,13a-11, 13a-13, and 13b2-

   2 [17 CFR §§ 240.10b-5, 240.12b-20, 240.13a-1, 240.13a-11, 240.13a-13,

   240.13a-14 and 240.13b2-2] thereunder.



                                           30
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 31 of 32 PageID #: 31




                                            III.

          Enter an Order of Permanent Injunction restraining and enjoining

   Defendant Bobby Peavler, his officers, agents, servants, employees, attorneys

   and those persons in active concert or participation with him who receive actual

   notice of the Order, by personal service or otherwise, and each of them from,

   directly or indirectly, engaging in the transactions, acts, practices or courses of

   business described above, or in conduct of similar purport and object, in

   violation of Section 10(b), Section 13(a), Section 13(b)(2)(A), and Section 20(a)

   and Section 20(e) of the Exchange Act [15 U.S.C. §§ 78t(a), 78j, 78m(a),

   78m(b)(2)(A), 78t(e)] and Rules 10b-5, 12b-20, 13a-1,13a-11, 13a-13, 13a-14,

   and 13b2-2 [17 CFR §§ 240.10b-5, 240.12b-20, 240.13a-1, 240.13a-11, 240.13a-

   13, 240.13a-14 and 240.13b2-2] thereunder.

                                            IV.

          Issue an order imposing upon Defendants Meek and/or Peavler an

   appropriate civil penalty pursuant to Section 21(d)(3) of the Exchange Act [15

   U.S.C. § 78u(d)(3)].

                                             V.

          Pursuant to Section 21(d)(2) of the Exchange Act [15 U.S.C. §

   78u(d)(2)], issue an order prohibiting Meek and/or Peavler from acting as an

   officer or director of any issuer that either has a class of securities registered

   under the Exchange Act, or that is required to file reports pursuant to the

   Exchange Act.



                                             31
Case 1:19-cv-04804-TWP-TAB Document 1 Filed 12/05/19 Page 32 of 32 PageID #: 32




                                          VI.

         Retain jurisdiction of this action in accordance with the principles of

   equity and the Federal Rules of Civil Procedure in order to implement and

   carry out the terms of all orders and decrees that may be entered or to entertain

   any suitable application or motion for additional relief within the jurisdiction of

   this Court.

                                          VII.

         Grant such other relief as this Court deems appropriate.



                                            UNITED STATES SECURITIES
                                            AND EXCHANGE COMMISSION

                                            By: /s/ Jonathan S. Polish
                                            Jonathan S. Polish
                                            Amy S. Cotter
                                            Jaclyn J. Janssen
                                            Attorneys for Plaintiff
                                            U.S. SECURITIES AND
                                            EXCHANGE COMMISSION
                                            175 West Jackson Blvd., Suite 1450
                                            Chicago, IL 60604
                                            Telephone: (312) 353-7390


   Dated: December 5, 2019




                                           32
